Citation Nr: 1511368	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include amblyopia.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from December 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2006, the Board denied the entitlement to service connection for a bilateral eye disorder.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2008, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

In November 2008 and May 2009, the Board remanded the claim for additional development.

In May 2010, the Board denied service connection for a bilateral eye disorder.  The Veteran appealed the Board's decision to the Court, which, in March 2011, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board for further action.

In February 2012, the Board remanded the claim for additional development.

In March 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did in July 2013.

In September 2013, the Board denied the entitlement to service connection for a bilateral eye disorder, to include amblyopia and macular degeneration.

The Veteran appealed the Board's decision on the issue of amblyopia to the Court which, in January 2014, on the basis of a Joint Motion, vacated the denial and remanded the issue of entitlement to service connection for a bilateral eye disorder, to include amblyopia, to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's current bilateral eye disorder, to include amblyopia, may have been incurred or aggravated during service.

With respect to the Veteran's service treatment records, his July 1946 separation examination is essentially the sole medical record from his period of active service in the United States Army.  The examination report reflects that the Veteran was found to have right amblyopia at that time.  His uncorrected vision was 20/50 in the right eye and 20/40 in the right eye.  A Separation Qualification Record documents that the Veteran was hospitalized at Fort Lewis, Washington, after completing basic training in February 1946.  He remained hospitalized there until July 18, 1946.  The reason for hospitalization was discomfort from incessant headaches due to faulty vision.  At an April 2005 hearing before the RO, the Veteran also recalled that he was hospitalized at Madigan General Hospital in Fort Lewis from February 1946 to July 1946.  In August 2004 and April 2006, the Veteran's friend's submitted statements that the Veteran did not have vision problems or need glasses prior to service.

In an attempt to obtain any additional service records, the RO requested records from the National Personnel Records Center (NPRC) in May 2003.  A second request to NPRC was made in October 2005.  NPRC responded that the name of the complete organization was needed.  In a January 2006 memorandum, the RO determined that any remaining service records were unavailable for review and that further attempts to obtain the records would be futile.  The Veteran was notified of this determination by a letter dated later in January 2006.  In the May 2010 decision, the Board concluded that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.

The parties to the February 2011 Joint Motion determined that additional requests must be made to attempt to obtain the Veteran's service treatment records.  In February 2012, the Board remanded the claim for additional development. 

Upon remand, the AMC requested hospitalization records from NPRC for the complete period of the Veteran's hospitalization at Fort Lewis, including at Madigan General Hospital (now known as Madigan Army Medical Center), from February 1946 to July 18, 1946.  The AMC also requested the hospitalization records from alternate listed sources provided by NPRC, to include the Official Military Personnel File and Clinical Record Libraries.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html. 

In an August 2012 memorandum, the AMC determined that service hospitalization records for the period of February 1946 to July 18, 1946 are unavailable for review and that further attempts to obtain the records would be futile.  An addendum from the National Archives website states that records for Madigan General Hospital dating back to the 1950s may be available at the Hospital's Clinical Record Library, even if the service member's OMPF was destroyed in the 1973 fire.  The AMC determined that as the Veteran's hospitalization in 1946 predates the existing records by nearly one decade, attempts to obtain the records directly from the Hospital's Clinical Record Library would be futile.  On August 2, 2012, the AMC notified the Veteran its determination.

The Board again denied the claim in a September 2013 decision.  The Veteran appealed and in a Joint Motion for Vacatur and Partial Remand, the parties agreed that vacatur and remand of the September 2013 Board decision was required because the Board failed to provide an adequate statement of reasons or bases for the determination that the Veteran's amblyopia was a congenital defect.  

Further medical development is needed to decide the claim.  

First, it is necessary to determine whether the Veteran's amblyopia was a congenital disorder, an acquired disorder, or a refractive error of the eye.  

If the amblyopia was a refractive error of the eye, this must be clearly stated in the record and the inquiry ends here as refractive errors of the eye are not disabilities for VA compensation purposes.  

If amblyopia is a congenital disorder, it is necessary to determine whether the it is a congenital "disease" or "defect".  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (July 18, 1990).

If ambylyopia is a congenital disease, it is necessary to determine whether it was aggravated during service.  

If amblyopia is a congenital "defect", it is necessary to determine whether it was subject to a superimposed disease or injury during service.  A congenital "defect" is not service connectable as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c)(2014).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

If the amblyopia was not congenital, but was an acquired condition, it is necessary to determine whether it was incurred or is otherwise related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  The examiner is to address each of the following questions (a) to (e):

(a)  Was the right amblyopia noted upon separation from service in July 1946 a congenital disorder, an acquired disorder, or a refractive error of the eye?  If amblyopia is a refractive error of the eye, this must be clearly stated in the record.

(b)  If the right amblyopia was "congenital", was it a "disease" or "defect"?  The terms "disease" and "defect" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(c)  If the right amblyopia was a congenital "defect", was it at least as likely as not (a degree of probability of 50 percent or higher) subject to a superimposed disease or injury during service and, if so, was there resultant disability?

(d)  If the right amblyopia was a congenital "disease" , was it at least as likely as not (a degree of probability of 50 percent or higher) aggravated during military service?

(e)  If the right amblyopia was not congenital, but rather was an acquired disorder, was it at least as likely as not (a degree of probability of 50 percent or higher) incurred in or otherwise caused by the Veteran's military service?

In responding to these questions, please address the statements from lay persons that the Veteran had no vision problems prior to service, the Veteran's contentions that his vision worsened in and since service, as well as the medical evidence of record, including service medical records showing hospitalization from February to July 18, 1946, for discomfort from incessant headaches due to faulty vision.

Please provide a detailed rationale for any opinion expressed.

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


